Judgment of the County Court, Suffolk County, rendered January 20, 1967, which convicted defendant of the sale of narcotic drugs and of possession of narcotic drugs as a felony, upon a jury verdict, and imposed sentence, affirmed. In our opinion, no reversible error was committed by the County Court. The one and one-half month delay from the time of the commission of the offense to defendant’s arrest did not constitute a deprivation of his rights (see, Hoffa v. United States, 385 U. S. 293; Daniels v. United States, 357 F. 2d 587). The record is devoid of evidence showing a purposeful or deliberate design for the delay (United States v. Wilson, 342 F. 2d 782, cert. den. 382 U. S. 860). Under the circumstances presented herein, as no prejudice to defendant was established and the conduct of the police was reasonable, the delayed arrest is not a ground sufficient to warrant reversal (Fleming v. United States, 378 F. 2d 502; cf. Woody v. United States, 370 F. 2d 214). Beldock, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.